 
 
I 
111th CONGRESS
1st Session
H. R. 1657 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Schrader introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to notify members of the Armed Forces and State military departments of exposure to potentially harmful materials and contaminants. 
 
 
1.Notification of members of the Armed Forces of exposure to potentially harmful materials and contaminants 
(a)Notification requiredIn the case of a member of the Armed Forces who is exposed to a potentially harmful material or contaminant, as determined by the Secretary of Defense, the Secretary shall, as soon as possible, notify the member, and in the case of a member of a reserve component, the State military department of the member, of the member’s exposure to such material or contaminant and any health risks associated with exposure to such material or contaminant.  
(b)In-theater notificationIf the Secretary of Defense determines that a member of the Armed Forces has been exposed to a potentially harmful material or contaminant while that member is deployed, the Secretary shall notify the member of such exposure under subsection (a) while that member is so deployed. 
 
